— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Kings County (Demarest, J.), dated September 29, 1987, as, upon a fact-finding order of the same court, dated April 22, *5771987, made after a hearing, finding that the appellant had committed an act which, if done by an adult, would have constituted the crime of criminal possession of a controlled substance in the fifth degree, placed the appellant under the supervision of the New York State Division for Youth, Title II, for a period of up to 18 months.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s decision to place the appellant in a New York State Division for Youth, Title II facility was not an abuse of discretion, as the record clearly supports that court’s determination that the needs and best interests of the appellant, as well as the need for protection of the community, would best be served by placement and that that placement is the least restrictive available alternative (see, Family Ct Act § 352.2 [2]; Matter of Anthony M., 142 AD2d 731). Mangano, J. R, Brown, Fiber and Harwood, JJ., concur.